DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 3/25/2021 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), line 5, the limitation “access a new component value” does not make it clear where the component values are stored and accessed from.  What is meant by new component value?  Examiner notes that any component value accessed may be interpreted as new unless the claim further describe what is meant by “new” as in “new component value”.  Does the new component value represent something or it is just a numerical representation?   
In claim 1 (and elsewhere, where applicable), line 6-8, the limitation “access a set of inner heaps” does not make it clear where a set of inner heaps is stored and accessed from.  Each inner heap of the set of inner heaps comprises a sorted set of components.  The components are described as data in the specification.  What is the scope of “inner” as in “inner heaps”?  Does inner heap belong to a different layer of heaps stored?  
In claim 1 (and elsewhere, where applicable), line 7, it is unclear how sorting a set of components was done.  Is the sorting based on component value?  
In claim 1 (and elsewhere, where applicable), line 9, what is basis for assigning the new component value to a first inner heap?  The first inner heap is a set of components (i.e. data) and assigning the new component value to the set of components (i.e. data) means assigning a value (i.e. numerical representation).  Sorting the first inner heap as in lines 10-11 is unclear as the set of inner heaps has already been sorted in line 7.  Moreover, the first inner heap is only assigned a new component value and sorting first inner heap with an assigned new component value may not result in anything different since the first inner heap represent a singular data.  Identifying a maximum or minimum value of the first inner heap may not be possible if there is only one component value assigned to the first inner heap.
In claim 1 (and elsewhere, where applicable), line 12, claim does not make a clear relationship between the new component value and the maximum or minimum value of the first inner heap in order to determine if the new component value changes the maximum or minimum value of the first inner heap.  What does outer heap represent and how does outer heap relate to inner heap?  What is being updated in line 13?  If outer heap is a set of data, then updating an outer heap to include a reference does not make the scope of the limitation clear.  The new component value is associated with the first inner heap and the claim does not describe any relationship between inner and outer heaps.  This renders the claim indefinite.
In claim 2, the scope of unordered state is unclear.  The remaining components are sorted set of components and hence are in the ordered state.  If these are in the unordered state, then the claim fails to clearly describe the unordered state of the remaining components.
In claim 3, applying a first weighting does not identify how the first weight was determined and the reason for applying a first weighting to the new component value is unclear.  There is no disclosure of a set of weighted component values of the outer heap in the claim and thus sorting a set of weighted component values of the outer heap is unclear.
In claim 5, what is the basis for assigning the new component value to the first inner heap associated with the first location?  The limitation does not provide any clarity and hence the claim is vague and indefinite.
In claim 6, a sorted set of weighted references does not define a set of weighted references.  The claim 1 discloses a reference to the new component value of the first inner heap and there is no disclosure of a set of weighed references to sort from.  The basis for sorting is also not clear.  This renders the claim indefinite.
In claim 15, the scope of a maximum or minimum identification algorithm is not clear.  Examiner interprets this to be simply identifying a maximum or minimum component value with the first inner heap.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of sorting, assigning a new value and updating a set of component (i.e., data) originated from a plurality of component (i.e., data) sources without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the representative claim that describes the invention presented in independent claims 1, 9, and 16.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 is directed to a system comprising a processor; and a memory including instructions that are executable by the processor for causing the processor to: access a new component value; access a set of inner heaps, wherein each inner heap of the set of inner heaps comprises a sorted set of components, and wherein the sorted set of components originate from a plurality of component sources; assign the new component value to a first inner heap of the set of inner heaps; in response to assigning the new component value of the first inner heap, sort the first inner heap to identify a maximum or minimum value of the first inner heap; and in response to determining that the new component value changes the maximum or minimum value of the first inner heap, update an outer heap to include a reference to the new component value of the first inner heap.  These limitations (with the exception of italicized limitations) describe the abstract idea of sorting, assigning a new value and updating a set of component (i.e., data) originated from a plurality of component (i.e., data) sources which may correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature.  The additional elements such as a processor, and a memory including instructions that are executable by the processor for causing the processor do not necessarily restrict the claim from reciting an abstract idea.  Thus, the clam 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of a processor, and a memory including instructions that are executable by the processor for causing the processor result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a processor, and a memory including instructions that are executable by the processor for causing the processor are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a processor, and a memory including instructions that are executable by the processor for causing the processor are all recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9 and 16.  It should be noted that claim 9 does not recite any additional elements and thus the claim 9 do not meet eligibility under Step 2A, Prong 2 and Step 2B.  Thus, the claims 9 and 16 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 10-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-20 are not patent-eligible.
				Prior Art Rejection
There is no prior art rejection at this time as the scope of the claim is not clearly understood in light of 35 U.S.C. 112(b) rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693